United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-1858
                        ___________________________

                  Jose Luis Meza-Lopez, also known as Pariente

                       lllllllllllllllllllllPetitioner - Appellant

                                           v.

                             United States of America

                      lllllllllllllllllllllRespondent - Appellee
                                      ____________

                    Appeal from United States District Court
                     for the District of Nebraska - Lincoln
                                 ____________

                             Submitted: May 14, 2019
                               Filed: July 16, 2019
                                  ____________

Before COLLOTON, BEAM, and SHEPHERD, Circuit Judges.
                          ____________

SHEPHERD, Circuit Judge.

      Jose Luis Meza-Lopez appeals the district court’s1 denial of his 28 U.S.C.
§ 2255 motion alleging ineffective assistance of counsel. Having jurisdiction under
28 U.S.C. § 1291, we affirm.

      1
       The Honorable John M. Gerrard, Chief Judge, United States District Court for
the District of Nebraska.
       Meza-Lopez was charged with conspiracy to distribute 500 grams or more of
methamphetamine in violation of 21 U.S.C. § 846 and conspiracy to launder money
in violation of 18 U.S.C. § 1956(h). As part of the conspiracy, “Meza-Lopez, an
illegal alien, loaded methamphetamine into cars, often at his home in Phoenix,
Arizona[.]” United States v. Meza-Lopez, 808 F.3d 743, 744 (8th Cir. 2015). Drugs
and drug proceeds would be hidden in the cars and ferried between Arizona and
Nebraska. Id.

       His petition to plead guilty noted that he faced a sentence of 10 years to life
imprisonment on the drug conspiracy and up to 20 years imprisonment on the money
laundering conspiracy, sentencing ranges the government and the magistrate judge
reiterated at his plea hearing. Before allowing Meza-Lopez to enter his plea of guilty,
the magistrate judge questioned him about the factual basis underlying his crime as
required by Fed. R. Crim. P. 11(b)(3).

       The factual basis for the drug conspiracy charge was provided by Meza-Lopez
without issue, and the magistrate judge then addressed the money laundering
conspiracy. When she asked if hidden compartments in the vehicles were used to
conceal the fact that the money came from illegal drug activity, Meza-Lopez’s
counsel asked for time to confer with Meza-Lopez. His counsel then explained that
Meza-Lopez did not “feel that he [could] fairly answer” the question. Plea Hr’g Tr.
18, Dist. Ct. Dkt. 84. Eventually, the magistrate judge said she was “getting a little
stuck” because the money laundering conspiracy charge required Meza-Lopez to
know that the transaction was designed to conceal the nature of the proceeds. Plea
Hr’g Tr. 20-21; see also Cuellar v. United States, 553 U.S. 550, 562 (2008) (noting
that, for a money-laundering charge, the government must prove that a defendant
knows a transaction is designed to conceal the nature, location, source, ownership,
or control of funds). Meza-Lopez’s counsel explained that Meza-Lopez disputed
knowing the quantity of drugs or amount of money or where in the vehicle the money
was concealed but admitted he knew drug proceeds were hidden in the vehicles and

                                         -2-
“not being introduced properly into commerce” or “reported and put in a bank
account.” Plea Hr’g Tr. 23. The magistrate judge continued to question if there was
a sufficient factual basis, noting “there is nothing illegal about driving money down
the interstate.” Plea Hr’g Tr. 25. Eventually, the magistrate judge said she did not
feel Meza-Lopez had admitted sufficient facts to provide a basis for the money
laundering conspiracy charge to allow her to accept the guilty plea. She then invited
the government to propose any additional questions. The Assistant United States
Attorney then asked for an off-the-record conversation with defense counsel.

        When the hearing resumed on the record, the magistrate judge stated,
“[C]ounsel has assisted me in understanding the facts of the case a little bit better so
that I can ask the questions better.” Plea Hr’g Tr. 29. She then asked Meza-Lopez
if the vehicles coming from Lincoln, Nebraska to Phoenix had money hidden in them.
He answered affirmatively. When asked if he knew the money was hidden to avoid
government detection, he again said, “Yes.” When asked if he sought to avoid
government detection because he knew the money was from drug sales, Meza-Lopez
said his cousin was the one who wanted to avoid detection. The magistrate judge
then asked if he knew that the money in the vehicles was from selling drugs, and
Meza-Lopez said, “Yes, but it did not belong to me.” Plea Hr’g Tr. 30. Meza-Lopez
then pled guilty to the offense, and the magistrate judge found the plea to be knowing,
intelligent and voluntary with a sufficient factual basis. She recommended to the
district court that it accept Meza-Lopez’s plea of guilty.

       The district court accepted the magistrate judge’s recommendation, accepted
the guilty plea, and sentenced Meza-Lopez to 210 months in prison on each count,
with the sentences to run concurrently. After an unsuccessful challenge to the
substantive reasonableness of his sentence on direct appeal, Meza-Lopez, 808 F.3d
at 747, Meza-Lopez timely filed a § 2255 motion alleging multiple arguments,
including that his counsel provided ineffective assistance by advising him to plead
guilty to the money laundering conspiracy charge when the facts did not support the

                                          -3-
plea and by failing to object to the lack of a factual basis. The district court denied
the motion, finding the “extended colloquy” at Meza-Lopez’s plea hearing resulted
not from a lack of a factual basis but from “the Magistrate Judge not asking the
defendant the right questions—and perhaps a more general failure of communication
between the defendant and the Magistrate Judge.” United States v. Meza-Lopez,
No. 4:14-CR-3011, 2018 WL 1747703, at *3 (D. Neb. Apr. 11, 2018) (unpublished).
Nonetheless, the district court issued a certificate of appealability on the ineffective
assistance claim. Meza-Lopez appeals, alleging the district court should have
recognized that both his trial and appellate counsel provided ineffective assistance.

       “We review de novo post conviction ineffective assistance claims brought
under § 2255 and the underlying findings of fact for clear error.” Calkins v. United
States, 795 F.3d 896, 897 (8th Cir. 2015) (internal quotation marks omitted).

       To prove ineffective assistance of counsel, a defendant must demonstrate both
that his attorney’s performance “fell below an objective standard of reasonableness”
and that he was prejudiced as a result. Strickland v. Washington, 466 U.S. 668,
687-88 (1984). We “must indulge a strong presumption that counsel’s conduct falls
within the wide range of reasonable professional assistance[.]” Id. at 689. To
demonstrate prejudice in the guilty plea context, “the petitioner must show ‘that there
is a reasonable probability that, but for counsel’s errors, he would not have pleaded
guilty and would have insisted on going to trial.’” United States v. Frausto, 754 F.3d
640, 643 (8th Cir. 2014) (quoting Hill v. Lockhart, 474 U.S. 52, 59 (1985)). “A
reasonable probability is a probability sufficient to undermine confidence in the
outcome” or “a ‘substantial,’ not just ‘conceivable,’ likelihood of a different result.”
Id. (quoting Cullen v. Pinholster, 131 S. Ct. 1388, 1403 (2011)). “Courts should not
upset a plea solely because of post hoc assertions from a defendant about how he
would have pleaded but for his attorney’s deficiencies.” Lee v. United States, 137 S.
Ct. 1958, 1967 (2017). Instead, “[j]udges should . . . look to contemporaneous
evidence to substantiate a defendant’s expressed preferences.” Id.

                                          -4-
       We first examine Meza-Lopez’s claim that his trial counsel was ineffective in
advising him to plead guilty to the money laundering conspiracy charge and failing
to challenge the lack of a factual basis to support the guilty plea. Meza-Lopez argues
there were insufficient facts to indicate that he knew the money in the vehicles was
hidden for the purpose of concealing its nature as the proceeds of illegal activity, as
required to sustain a guilty plea to a money laundering conspiracy count. See Cuellar,
553 U.S. at 567. Meza-Lopez also argues his trial counsel coerced him into pleading
guilty by falsely telling him that, if found guilty at trial, Meza-Lopez would face
consecutive sentences on his two counts.

       “A guilty plea is supported by an adequate factual basis when the record
contains sufficient evidence at the time of the plea upon which a court may
reasonably determine that the defendant likely committed the offense.” United States
v. Cheney, 571 F.3d 764, 769 (8th Cir. 2009) (internal quotation marks omitted).
However, we need not determine whether the record provides a sufficient basis for
Meza-Lopez’s guilty plea. Rather, because the claim on appeal is ineffective
assistance of counsel, we must decide whether, when Meza-Lopez’s trial counsel
advised him to plead guilty and did not object to the factual basis at the plea hearing,
the attorney’s representation “fell below an objective standard of reasonableness.”
Strickland, 466 U.S. at 688. We hold that it did not. A reasonable attorney could
have determined that the record, including the government’s uncontested evidence
and Meza-Lopez’s own colloquy with the magistrate judge, established an adequate
factual basis for Meza-Lopez’s guilty plea to the money laundering charge. See
United States v. Brown, 331 F.3d 591, 595 (8th Cir. 2003) (“We have held that facts
gathered from the prosecutor’s summarization of the plea agreement and the language
of the plea agreement itself, a colloquy between the defendant and the district court,
and the stipulated facts before the district court are sufficient to find a factual basis
for a guilty plea.” (internal citations omitted)).




                                          -5-
       We also reject the claim that Meza-Lopez pled guilty due to improper coercion
from his trial counsel. Though Meza-Lopez alleges his counsel lied to him by stating
he would receive consecutive sentences if he went to trial, we agree with the district
court that it is “unclear whether that would have been accurate advice.” Meza-Lopez,
2018 WL 1747703, at *3. Meza-Lopez does not argue that his counsel guaranteed
him a particular sentence by pleading guilty. Furthermore, Meza-Lopez stated at his
plea hearing that he was satisfied with his counsel’s performance and confirmed in
several instances that he was entering his plea voluntarily. See United States v.
Payton, 260 F.3d 898, 900 (8th Cir. 2001). He was also informed of the maximum
sentence multiple times and stated that he understood. See United States v. Quiroga,
554 F.3d 1150, 1155 (8th Cir. 2009) (collecting cases that establish erroneous advice
from counsel does not invalidate a guilty plea “as long as the court informed the
defendant of his maximum possible sentence”). Because Meza-Lopez cannot
establish that his attorney’s performance “fell below an objective standard of
reasonableness,” his Strickland claim fails. Strickland, 466 U.S. at 688.

       Meza-Lopez also claims that his appellate counsel provided ineffective
assistance by appealing only the substantive reasonableness of his sentence and
failing to appeal the allegedly-insufficient factual basis underlying his guilty plea to
the money laundering charge. However, our “appellate review is limited to the issues
specified in the certificate of appealability.” Carter v. Hopkins, 151 F.3d 872, 874
(8th Cir. 1998). Because the district court issued a certificate of appealability on only
“one issue”—“the defendant’s claim that his plea of guilty to conspiracy to launder
money resulted from ineffective assistance of counsel”—we decline to address Meza-
Lopez’s second argument. Meza-Lopez, 2018 WL 1747703, at *5.

      We affirm the district court’s denial of Meza-Lopez’s § 2255 motion.
                      ______________________________




                                          -6-